Citation Nr: 0724867	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-38 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1964.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2007, a video 
conference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims that his bilateral hearing loss and 
tinnitus were incurred in service.  His primary specialty 
during service was airplane mechanic.  At the February 2007 
video conference hearing, the veteran testified that his 
tinnitus was constant, although worse in the evening, and 
interfered with his work.

On February 2005 VA examination, the examiner concluded that 
because the veteran's hearing was noted to be normal at the 
time of discharge, his hearing loss and tinnitus were not 
related to service.  The examiner also concluded that the 
veteran's tinnitus was unrelated to service, because the 
veteran reported that he had experienced tinnitus for 
approximately the last 15 years.  

In an August 2005 statement, the veteran clarified an 
apparent misunderstanding between what he reported to the 
examiner in February 2005, and what the examiner reported.  
Specifically, the veteran reported to the examiner that his 
tinnitus began during service, but became continuous sometime 
after that, although he could not recall exactly when.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Because 
the examiner failed to acknowledge that the veteran's hearing 
loss could be contributed to service regardless of whether it 
was noted on separation or not, another examination is 
warranted.  

At the February 2007 video conference hearing, the veteran 
submitted a February 2007 audiogram from T.P. Audiology.  In 
this audiogram, the examiner noted that the veteran 
complained of hearing loss and tinnitus since service and had 
a negative history of noise exposure outside of military 
service.  Additionally, the examiner noted that the veteran 
was a bit young for typical age related hearing loss.  

In light of the private examiner's opinion, and the 
misunderstanding between the veteran and the VA examiner from 
February 2005 regarding the onset of the veteran's tinnitus, 
the veteran should be re-examined to determine the likelihood 
that his hearing loss and/or tinnitus is related to acoustic 
trauma during service.  

Accordingly, the case is REMANDED for the following:

1.	Schedule the veteran for a VA 
examination by an otolaryngologist (to 
include audiometric studies) to 
determine whether he has a hearing loss 
disability by VA standards and/or 
tinnitus and, if so, their likely 
etiology, specifically whether it is at 
least as likely as not (50 percent or 
better probability) that any such 
hearing loss and tinnitus are related 
to acoustic trauma during his military 
service.  The examiner must review the 
veteran's claims file in conjunction 
with the examination.  The examiner 
should explain the rationale for all 
opinions given, and comment on the 
February 2007 opinion of the private 
examiner.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




